Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/662460 has claims 1-20 pending.

Priority / Filing Date
Applicant claimed priority from U.S. provisional application No. 62/772,268. The priority filing date of this application is November 28, 2018.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated October 24, 2019 and March 12, 2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 15-20 are method claims directed to method for modeling a chemical production process. 

Regarding independent claim 15
Step 2A – Prong One
The claim(s) recite(s) “training a convex hull model to generate an optimal output given a hypothetical input using the plurality of simulation event records”;
and “outputting a solution set from the convex hull model using the input set as input to the
convex hull model”- Both of these claimed steps are very broad in nature and could be performed mentally and/or using simple pen and/or paper. Other than reciting “convex hull model” in the claims (which is a mathematical entity in nature-no details given in the claim language regarding its applicability in the claimed subject matter) - nothing in the claim elements precludes the steps from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “mental processes” grouping of abstract ideas.
Step 2A Prong Two:
	This judicial exception is not integrated into a practical application.  The claims recite the additional element of a “receiving a plurality of simulation event records, wherein individual simulation event records within the plurality of simulation event records comprise a description of inputs to a simulation of the chemical production process and a description of outputs from the simulation;”  and  “receiving an input set to model ·with the convex hull model;” to perform the method steps at a high level of generality such that it amounts to no more than mere data gathering step  which can be categorized as an insignificant pre-solution activity [See MPEP 2106.05(g)].  This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As such this additional element also does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B:
	Finally, the pre-processing step of receiving measured values is categorized as insignificant extra solution activity under 2106.05(g).    “[The claims] do not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in real time by use of anything but entirely conventional, generic technology.” Electric Power Group, LLC v. ALSTOM SA, 830 F.3d 1350, 1356 (Fed. Cir. 2016) (underline added) See MPEP 2106.05. Mere instructions to apply an exception and extra solution activity cannot provide an inventive concept. When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea. The claim is not patent eligible..

Dependent claims 16 is directed to further defining constraint of the simulation models mass flows, which further narrows the abstract idea identified in the independent claim, which is directed to “mental processes”.
Dependent claims 17 is directed to further defining constraint of the input range of the simulation, which further narrows the abstract idea identified in the independent claim, which is directed to “mental processes” and “mathematical relationship i.e. mathematical concepts”.
Dependent claims 18, 19 and 20 are directed to further classifying the types of inputs and outputs which are all directed to judicial exceptions or insignificant extra solution activity.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Carvallo et al. hereafter Carvallo (Pub. No.: US 2011/0238392 A1), in view of Peralta et al. hereafter Peralta (Pub. No.: US 2007/0168328 A1).

	Regarding Claim 1, Carvallo disclose a method for modeling a chemical production process (Carvallo: [0003], [0011], [0012], [0030], [0031]: optimizing aspects of hydrocarbon resources in oil and gas
production facilities through modeling) comprising:
receiving a plurality of simulation event records (Carvallo: [0032], [0033]: numerical simulations that predict facility or well behavior), wherein individual simulation event records within the plurality of simulation event records comprise a description of inputs to a simulation of the chemical production process and a description of outputs from the simulation (Carvallo: [0034], [0039]: generating type curves by running a full-physics simulation; Examiner’s Remark (ER): inherent features in every simulation), wherein the simulation models mass flows that are constrained by physical characteristics of equipment in a real-world chemical production facility in which the chemical production process occurs (Carvallo: [0049]: Using well management logic, as described above, involves manipulating facilities per time step during the course of the simulation. Typically, well management attempts to honor facility constraints, such as total liquid production rates, injection profiles etc. during the course of the simulation; Examiner’s Remark (ER): full resource simulation of the facility/well takes implicitly into account facility constraints, such as total liquid production rates);
(Carvallo: [0039]: such surrogate models may including type curves, reduced order models, non-physics based surrogates (such as polynomial functions, kriging), etc……Such type curves can be generated by running a full-physics simulation, from historical production data, etc), wherein the (Carvallo: [0035], [0040], [0045]: one or more optimization criteria; a predetermined threshold amount of the desired optimization criteria; [0049]: well management attempts to honor facility constraints, such as total liquid production rates, injection profiles etc. during the course of the simulation;  Examiner’s Remark (ER): the optimization criteria mentioned in par. 35, 40 and 45 are interpreted as constraints in the sense of the broadly worded feature of claim 1, since they provide "best optimization solutions", which implies that threshold values (low, high) of inputs taken from the type curves mentioned above are accounted for. This interpretation is backed up by the considerations give in par. 49: the constraints of the facility considered during the full resource simulation am also used to evaluate candidate solutions provided through the surrogate model);
receiving an input set to model with the computer-learned surrogate model (Carvallo: [0039]: such surrogate models may including type curves, reduced order models, non-physics based surrogates (such as polynomial functions, kriging), etc……Such type curves can be generated by running a full-physics simulation, from historical production data, etc; Examiner’s Remark (ER): implicitly seen as provided from the type curves mentioned in par. 39);
confirming that each input value in the input set conforms with the constraint (Carvallo: [0035], [0040], [0045]: design parameters and optimization criteria for resource design optimization or management parameters and optimization criteria for resource management optimization; Examiner’s Remark (ER): readily derivable from par. 35, 40 and 45 mentioned above); and
outputting a solution set from the computer-learned surrogate model using the input set as input (Carvallo: [0041], [0045], [0046]: optimized solutions (candidate solutions) are generated by eliminating solutions with poor objective function values; Examiner’s Remark (ER): note that a predetermined threshold amount of the desired optimization criteria are selected for providing to block 103 as candidate solutions).
Training a computer-learned model (Peralta: [0034], [0035], [0040], [0045]: trains surrogate simulators for an adaptive multidimensional decision space tube); 
Carvallo and Peralta are analogous art because they are from the same field of endeavor. They both relate to optimizing model parameters.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above optimization parameter reduction technique, as taught by Carvallo, and incorporating the use of neural network based optimization technique, as taught by Peralta.
One of ordinary skill in the art would have been motivated to do this modification in order to offer accurate prediction of system response to the design or strategy when optimization problem constraints become extremely tight, as suggested by Peralta (Peralta: abstract).

Regarding Claim 2, the combinations of Carvallo and Peralta further disclose the method of claim 1, wherein the description of inputs includes a plurality of oil assays
for a mixture of oils used as input, wherein each oil assay comprises values for at least five
attributes of the chemical production process (Carvallo: [0039], [0045], [0046]).

Regarding Claim 3, the combinations of Carvallo and Peralta further disclose the method of claim 1, wherein the computer-learned surrogate model further comprises an output constraint that constrains output variable values to a range bounded by a lowest and a highest output value found in the plurality of simulation event records (Carvallo: [0041], [0045], [0046]: optimized solutions (candidate solutions) are generated by eliminating solutions with poor objective function values; Examiner’s Remark (ER): note that a predetermined threshold amount of the desired optimization criteria are selected for providing to block 103 as candidate solutions).

Regarding Claim 4, the combinations of Carvallo and Peralta further disclose the method of claim l, wherein the description of inputs includes a purchase cost of a chemical input at a time of a simulation that produced a corresponding event record (Carvallo: [0035], [0045], [0046]).

Regarding Claim 5, the combinations of Carvallo and Peralta further disclose the method of claim 1, wherein the computer-learned surrogate model is neural network (Peralta: [0034], [0035], [0045]: trains surrogate simulators for an adaptive multidimensional decision space tube).

Regarding Claim 6, the combinations of Carvallo and Peralta further disclose the method of claim 1, wherein the computer-learned surrogate model is a convex hull Model (Peralta: [0034], [0035], [0040], [0045]: Examiner’s Remark (ER): convex hull model is specific implementation of a trained computer-learned surrogate model)

Regarding Claim 7, the combinations of Carvallo and Peralta further disclose the method of claim 1, wherein the computer-learned surrogate model is a linear Regression (Peralta: [0040], [0048]: Simple linear regression).

Regarding Claim 8, Carvallo disclose a method for modeling a chemical production process (Carvallo: [0003], [0011], [0012], [0030], [0031]: optimizing aspects of hydrocarbon resources in oil and gas production facilities through modeling), comprising:
receiving a plurality of simulation event records (Carvallo: [0032], [0033]: numerical simulations that predict facility or well behavior), wherein individual simulation event
records within the plurality of simulation event records comprise a description of inputs to a
simulation of the chemical production process and a description of outputs from the simulation (Carvallo: [0034], [0039]: generating type curves by running a full-physics simulation; Examiner’s Remark (ER): inherent features in every simulation);
(Carvallo: [0039]: such surrogate models may including type curves, reduced order models, non-physics based surrogates (such as polynomial functions, kriging), etc……Such type curves can be generated by running a full-physics simulation, from historical production data, etc);
adding a constraint to the 
to a lowest and a highest value observed in the plurality of simulation event records (Carvallo: [0035], [0040], [0045]: one or more optimization criteria; a predetermined threshold amount of the desired optimization criteria; [0049]: well management attempts to honor facility constraints, such as total liquid production rates, injection profiles etc. during the course of the simulation;  Examiner’s Remark (ER): the optimization criteria mentioned in par. 35, 40 and 45 are interpreted as constraints in the sense of the broadly worded feature of claim 8, since they provide "best optimization solutions", which implies that threshold values (low, high) of inputs taken from the type curves mentioned above are accounted for. This interpretation is backed up by the considerations give in par. 49: the constraints of the facility considered during the full resource simulation are also used to evaluate candidate solutions provided through the surrogate model);
adding a hyperplane constraint to the 
finds an optimal solution that is infeasible and excluding solution space around the optimal
solution from the linear regression model (Carvallo: [0035], [0039], [0040], [0045]: given input variables a predictive model will return values that correspond to one or more objectives subject to one or more constraints; Carvallo: [0041], [0045], [0046]: optimized solutions (candidate solutions) are generated by eliminating solutions with poor objective function values; Carvallo: Figure 5, [0063]-[0065]: the output will be a set of optimized solutions ( e.g.,
a set of optimized development plans), one for each realization of the uncertain parameters. Incorporating uncertainty in this manner facilitates identification of optimal designs that are robust across some range of the uncertain parameters); and
storing the 
constraint (Carvallo: [0027], [0076]: computer-readable storage medium).
Although Carvallo discloses a surrogate model, it does not explicitly discloses training a linear regression model;
Peralta discloses training a linear regression model (Peralta: [0040], [0048]: Simple linear regression; [0034], [0035], [0045]: trains surrogate simulators for an adaptive multidimensional decision space tube);
Carvallo and Peralta are analogous art because they are from the same field of endeavor. They both relate to optimizing model parameters.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above optimization parameter reduction technique, as taught by Carvallo, and incorporating the use of linear-regression based optimization technique, as taught by Peralta.
One of ordinary skill in the art would have been motivated to do this modification in order to offer accurate prediction of system response to the design or strategy when optimization problem constraints become extremely tight, as suggested by Peralta (Peralta: abstract).

Regarding Claim 9, the combinations of Carvallo and Peralta further disclose the method of claim 8, further comprising:
inputting an input vector to the linear regression model, the input vector having more than ten dimensions (Carvallo: [0035], [0040], [0045]; [0049]; Peralta: [0042], [0048], [0115]); and
receiving an output from the linear regression model that estimates an optimal performance of the chemical production process under input conditions represented by the input vector (Carvallo: [0041], [0045], [0046]; Peralta: [0042], [0048], [0115]).

Regarding Claim 10, the combinations of Carvallo and Peralta further disclose the method of claim 8, further comprising:
providing, to the model, an input portion from a simulation event record not used to train
the model (Carvallo: [0017], [0063], [0064]: uncertain parameters);
receiving an output from the model in response to the input (Carvallo: [0041], [0045], [0046]); and
calculating an error for the linear regression model by comparing the output with a simulated output in the simulation event record (Carvallo: Figure 5, [0017], [0063], [0064]: Incorporating uncertainty in this manner facilitates identification of optimal designs that are robust across some range of the uncertain parameters. Moreover, incorporating uncertainty as provided for in method 500 facilitates identifying which of the optimization parameters are most sensitive to variation in the uncertain parameters).

Regarding Claim 11, the combinations of Carvallo and Peralta further disclose the method of claim 8, wherein the description of inputs includes a plurality of oil assays for a mixture of oils used as input, wherein each oil assay comprises values for at least five attributes of an associated oil input to the chemical production process (Carvallo: [0039], [0045], [0046]).

Regarding Claim 12, the combinations of Carvallo and Peralta further disclose the method of claim 8, ·wherein the description of inputs includes a purchase cost of a chemical input at a time of a simulation that produced a corresponding event record (Carvallo: [0035], [0045], [0046]).

Regarding Claim 13, the combinations of Carvallo and Peralta further disclose the method of claim 8, wherein the simulation models mass flows that are constrained by
physical characteristics of equipment in a real-world chemical production facility in which the
chemical production process occurs (Carvallo: [0049]: Using well management logic, as described above, involves manipulating facilities per time step during the course of the simulation. Typically, well management attempts to honor facility constraints, such as total liquid production rates, injection profiles etc. during the course of the simulation; Examiner’s Remark (ER): full resource simulation of the facility/well takes implicitly into account facility constraints, such as total liquid production rates).

Regarding Claim 14, the combinations of Carvallo and Peralta further disclose the method of claim 8, wherein the simulation event records are limited to simulations that fall within a designated range from actual conditions observed in a real-world operation of the chemical production process (Carvallo: [0035], [0040], [0045]: one or more optimization criteria; a predetermined threshold amount of the desired optimization criteria; [0049]: well management attempts to honor facility constraints, such as total liquid production rates, injection profiles etc. during the course of the simulation;  Examiner’s Remark (ER): the optimization criteria mentioned in par. 35, 40 and 45 are interpreted as constraints in the sense of the broadly worded feature of claim 1, since they provide "best optimization solutions", which implies that threshold values (low, high) of inputs taken from the type curves mentioned above are accounted for. This interpretation is backed up by the considerations give in par. 49: the constraints of the facility considered during the full resource simulation am also used to evaluate candidate solutions provided through the surrogate model).

Regarding Claim 15, Carvallo disclose a method for modeling a chemical production process (Carvallo: [0003], [0011], [0012], [0030], [0031]: optimizing aspects of hydrocarbon resources in oil and gas production facilities through modeling), comprising:
receiving a plurality of simulation event records (Carvallo: [0032], [0033]: numerical simulations that predict facility or well behavior), wherein individual simulation event
records within the plurality of simulation event records comprise a description of inputs to a
simulation of the chemical production process and a description of outputs from the simulation (Carvallo: [0034], [0039]: generating type curves by running a full-physics simulation; Examiner’s Remark (ER): inherent features in every simulation);

using the plurality of simulation event records (Carvallo: [0039]: such surrogate models may including type curves, reduced order models, non-physics based surrogates (such as polynomial functions, kriging), etc……Such type curves can be generated by running a full-physics simulation, from historical production data, etc);
receiving an input set to model with the (Carvallo: [0039]: such surrogate models may including type curves, reduced order models, non-physics based surrogates (such as polynomial functions, kriging), etc……Such type curves can be generated by running a full-physics simulation, from historical production data, etc; Examiner’s Remark (ER): implicitly seen as provided from the type curves mentioned in par. 39); and
outputting a solution set from the 
(Carvallo: [0041], [0045], [0046]: optimized solutions (candidate solutions) are generated by eliminating solutions with poor objective function values; Examiner’s Remark (ER): note that a predetermined threshold amount of the desired optimization criteria are selected for providing to block 103 as candidate solutions).
Although Carvallo discloses a surrogate model, it does not explicitly discloses training a convex hull model;
Peralta discloses training a convex hull model (Peralta: [0040], [0048]: Simple linear regression; [0034], [0035], [0045]: trains surrogate simulators for an adaptive multidimensional decision space tube; Examiner’s Remark (ER): convex hull model is specific implementation of a trained computer-learned surrogate model);
Carvallo and Peralta are analogous art because they are from the same field of endeavor. They both relate to optimizing model parameters.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above optimization parameter reduction technique, as taught by Carvallo, and incorporating the use of convex hull based optimization technique, as taught by Peralta.
One of ordinary skill in the art would have been motivated to do this modification in order to offer accurate prediction of system response to the design or strategy when optimization problem constraints become extremely tight, as suggested by Peralta (Peralta: abstract).

Regarding Claim 16, the combinations of Carvallo and Peralta further disclose the method of claim 15, wherein the simulation models mass flows that are constrained by physical characteristics of equipment in a real-world chemical production facility in which the chemical production process occurs (Carvallo: [0049]: Using well management logic, as described above, involves manipulating facilities per time step during the course of the simulation. Typically, well management attempts to honor facility constraints, such as total liquid production rates, injection profiles etc. during the course of the simulation; Examiner’s Remark (ER): full resource simulation of the facility/well takes implicitly into account facility constraints, such as total liquid production rates).

Regarding Claim 17, the combinations of Carvallo and Peralta further disclose the method of claim 15, wherein the inputs are constrained to a range governed by values found in a set of real-world input data that describes actual operating conditions in the chemical production process (Carvallo: [0035], [0040], [0045]: one or more optimization criteria; a predetermined threshold amount of the desired optimization criteria; [0049]: well management attempts to honor facility constraints, such as total liquid production rates, injection profiles etc. during the course of the simulation;  Examiner’s Remark (ER): the optimization criteria mentioned in par. 35, 40 and 45 are interpreted as constraints in the sense of the broadly worded feature of claim 1, since they provide "best optimization solutions", which implies that threshold values (low, high) of inputs taken from the type curves mentioned above are accounted for. This interpretation is backed up by the considerations give in par. 49: the constraints of the facility considered during the full resource simulation am also used to evaluate candidate solutions provided through the surrogate model).

Regarding Claim 18, the combinations of Carvallo and Peralta further disclose the method of claim 15, wherein the outputs comprise a profit realized by the chemical production process (Carvallo: [0065]: This may be achieved by solving optimization problems at step 102 that maximize the probability weighted average profit (or other objective function) across all scenarios.).

Regarding Claim 19, the combinations of Carvallo and Peralta further disclose the method of claim 15, wherein the description of inputs includes a plurality of oil assays for a mixture of oils used as input, wherein each oil assay comprises values for at least five attributes of an associated oil input to the chemical production process (Carvallo: [0039], [0045], [0046]).

Regarding Claim 20, the combinations of Carvallo and Peralta further disclose the method of claim 15, wherein the description of inputs includes a purchase cost of a chemical input at a time of a simulation that produced a corresponding event record (Carvallo: [0035], [0045], [0046]).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Wallace et al. (Patent No.: US 9,043,189 B2) teaches methods for creating and using space-time surrogate models of subsurface regions, such as subsurface regions containing at least one hydrocarbon formation. The created surrogate models are explicit models that may be created from implicit models, such as computationally intensive full-physics models.
Tony Jebara (Pub. No.: US 2012/0317060 Al) teaches a computerized method for optimizing parameters wherein a  system can initialize a group of parameters to respective values within a set of allowable models and bound a partition function across a number of variable pairs to generate a plurality of bounds.
Tobias Peter (Using Deep Learning as a surrogate model in Multi-objective Evolutionary Algorithms, Institute for Intelligent Cooperative Systems, 2018, pp 1-97) conceptually presents a surrogate-assisted Multi-objective Evolutionary Algorithms (MOEAs) that allows us to compare Artificial Neural Networks (ANNs) with different numbers of hidden layers in a number of experiments. The different architectures are compared on problems of varying difficulty, from simple unimodal problems to problems with difficult multimodal or flat fitness landscapes.
Pham et al. (Convex Hull Discretization Approach to the Global Optimization of Pooling Problems, Ind. Eng. Chem. Res. 2009, 48, 1973–1979) conceptually presents linearization by discretizing nonlinear variables, preprocessing using implicit enumeration of the discretization to form a convex-hull which limits the size of the search space, and application of integer cuts to ensure compatibility between the original problem and the discretized formulation. 

7.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146